DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 09/30/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JIA MENGYING (CN 108810192 A; hereinafter MENGYING).
Regarding claim 1, MENGYING discloses a method for deploying static routes, applied to an information maintenance server (abstract; page 1; Mengying discloses that a static IP configuration method applied to a management server), the method comprising:
reading multi-line routing deployment tasks from a message center, wherein the multi- line routing deployment tasks at least include an identifier of a node server to be deployed (page 1; Mengying discloses a kind of static IP configuration device is applied to management server, including：
Dynamic IP configuration module, for being to be deployed in the same specified network with the management server using DHCP protocol in destination node configure dynamic IP);
inquiring basic information of the node server to be deployed according to the identifier, wherein the basic information includes an IP address of each gateway of a plurality of gateways corresponding to the node server to be deployed and a network service provider corresponding to each gateway of the plurality of gateways (page 4; Mengying discloses that  preferably, described to obtain the identification information of the destination node using the dynamic IP configured, including the identification information of the destination node is obtained using http protocol. Preferably, it is the destination node being deployed in the management server in the same specified network using DHCP protocol Dynamic IP is configured, including destination node is determined in the node being deployed in the same specified network with the management server); and
generating a static routing configuration file according to the IP address of each gateway of the plurality of gateways and an IP address segment corresponding to each network service provider (PAGE 3; Mengying discloses that static IP information includes identification information, needs the network interface card port being arranged and the static IP address, the subnet that are arranged for network interface card port Mask gateway), and delivering the static routing configuration file to the node server to be deployed through a preset deployment server (page 4; Mengying discloses that after obtaining static IP information, the static IP information can be utilized, by the IP at the corresponding network interface card end of destination node It is revised as the parameter with static IP information matches in location. Change the network interface card end that need to be changed corresponding with static IP information in destination node The IP address configuration file of mouth. In this way, just completing to configure static IP address to destination node).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 4 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over JIA MENGYING (CN 108810192 A; hereinafter MENGYING) in view of Geng Changming (CN107172378; hereinafter Changming.
Regarding claim 2, MENGYING discloses all the limitations in claim 1, but fails to specifically disclose wherein generating the static routing configuration file includes:
for a current gateway of the plurality of gateways, identifying a target network service provider corresponding to the current gateway and inquiring a target IP address segment corresponding to the target network service provider; generating static routing information of the current gateway, wherein the static routing information is used to characterize that information belonging to the target IP address segment, and the information is forwarded through an IP address of the current gateway; and summarizing static routing information of the plurality of gateways and using the summarized information as the static routing configuration file of the node server to be deployed.
Changming, in an analogous art, discloses that wherein generating the static routing configuration file includes:
Changming discloses that the corresponding telecommunications network of gatekeeper's server 130 The address of network is 211.11.10.21；The address of the corresponding UNICOM's network of gatekeeper's server 130 is 10.17.10.21. Correspondingly, keeping route device 120As of the address 211.11.10.21 of the correspondence communication network of server 130 with accessing communication network gateway Location 211.11.10.1 is associated. The address 10.17.10.21 of the corresponding UNICOM's network of gatekeeper's server 130 is with accessing UNICOM's network Route device 120B gateway address 10.17.10.1 associations); 
generating static routing information of the current gateway, wherein the static routing information is used to characterize that information belonging to the target IP address segment, and the information is forwarded through an IP address of the current gateway (pages 5 - 6; Changming discloses that the loop for terminal 110A of an entry route and needs to know terminal 110A IP address and right as can be seen from above Answer the gateway address of the network segment. The IP address of opposite end when terminal 110A IP address that is, network service, gatekeeper's server 130 can be with Got by application programming interface. Corresponding gateway address can be obtained according to an address mapping table); and 
summarizing static routing information of the plurality of gateways and using the summarized information as the static routing configuration file of the node server to be deployed (page 7; Changming discloses that the address of gatekeeper's server 130 is included in the nonstandard field of registration request signaling. Device 132 is searched to be configured to according to being received Gatekeeper's server 130 address. Searched in address mapping table to should gatekeeper's server 130 address gateway address. The loop that route adding set 133 is configured to add the terminal to send the first signaling of an entry is route. Loop route includes the address of the terminal for the first signaling of gateway address and transmission searched).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of MENGYING by identifying a target network service corresponding to the current gateway and inquiring a target IP address segment corresponding to the target network service provider; and generating static routing information of the current gateway as evidenced by Changming for the purpose of providing a safe and reliable way of configuring route.
Regarding claim 3, MENGYING and Changming disclose the method according to claim 1, wherein the basic information further includes a default route of the node server to be deployed, and the default route includes an IP address of a default gateway (page 1; Changming discloses default route, such as telecommunications are set # sets the default gateway of system IP route replace default via telecommunications gateway); 
correspondingly, generating the static routing configuration file includes: 
for a target gateway in the plurality of gateways other than the default gateway, identifying a target network service provider corresponding to the target gateway and inquiring a target IP address segment corresponding to the target network service provider (pages 5 - 6); 
generating static routing information of the target gateway, wherein the static routing information is used to characterize that information belonging to the target IP address segment, and the information is forwarded through an IP address of the target gateway (pages 5 - 6);
 summarizing static routing information of gateways in the plurality of gateways other than the default gateway, and using the summarized information to provide detailed routes of the node server to be deployed (page 7); and 
combining the default route and the detailed routes as the static routing configuration file of the node server to be deployed  (pages 5 - 6). Same motivation as in claim 2.

Changming, in an analogous art discloses Changming discloses the technical problem to be solved by the present invention is that in the case where the video conference gatekeeper server based on H.323 protocol realizes access by a multi-network card, multi-IP manner, the routing configuration of the gatekeeper server is complex, professional, and requires acquiring the routing table of the operator, which has to be continuously updated by the operator. Every additional line, workload increases linearly. To address these issues, thus, a simple configuration method of loop routing is provided, which makes it easy for even non-professionals to complete and does not need to update the routing table following operator network changes, but simply update the configuration only when new lines are added. When new networks are added, it is only necessary to simply add their corresponding mappings to the mapping table (pages 4 – 8).  Same motivation as in claim 2.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIA MENGYING (CN 108810192 A; hereinafter MENGYING) in view of Ristock et al (US 2015/0117629; hereinafter Ristock).
Regarding claim 5, MENGYING discloses all the limitations in claim 1, but fails to specifically disclose that the reading multi-line routing deployment tasks from the message center includes:
according to a preset message threshold, reading a number of multi-line routing deployment tasks non-exceeding the message threshold from the message center, and combining the number of read multi-line routing deployment tasks into one deployment task (); and
correspondingly, after the static routing configuration file is generated for each of the multi-line deployment tasks, integrating a number of generated static routing configuration files, corresponding to the number of read multi-line routing deployment tasks of the one deployment task, into one data packet, and delivering the integrated data packet to corresponding node servers through the preset deployment server ().
Ristock, in an analogous art, discloses according to a preset message threshold, reading a number of multi-line routing deployment tasks non-exceeding the message threshold from the message center, and combining the number of read multi-line routing deployment tasks into one deployment task (paragraphs [0133], [0231]; Ristock discloses that the elasticity server analyzes the collected data and compares the data against preset thresholds for identifying a condition that calls for adjustment of contact center resources/services. The condition may be variance from normally anticipated conditions for the contact center. For example, the variance may be interaction volume that is more or less than threshold interaction volume, load of servers that is more or less than a threshold load, and the like ); and
correspondingly, after the static routing configuration file is generated for each of the multi-line deployment tasks, integrating a number of generated static routing configuration files, corresponding to the number of read multi-line routing deployment tasks of the one deployment task, into one data packet (paragraphs [0041], [0242]; Ristock discloses that In the event that a new routing server 506 is added and an active call handled by a current routing server is handed off to the new routing server, there may be service delay due to the routing strategy having to be re-executed by the new routing server from the beginning), and delivering the integrated data packet to corresponding node servers through the preset deployment server (paragraph [0057]; Ristock discloses that the media server 46 is configured to identify parameters (e.g. available media ports on the media server) for establishing voice conversations between agents 11 and customers 14 (or end users), and provide those parameters to the SIP server for delivering to the edge device, customers 14, and agents 11. The media server 64 is also configured to deliver media to customers 14 and/or agents 11 via the edge device 22).
corresponding to the number of read multi-line routing deployment tasks of the one deployment task, into one data packet as evidenced by Ristock  for the purpose of ensuring that the strategy works properly prior to actually implementing the change in the routing strategy.

Allowable Subject Matter
Claims 6 – 13 and 21 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YVES DALENCOURT/              Primary Examiner, Art Unit 2457